Exhibit 10.1

CapitalSource Inc.
Compensation for Non-Employee Directors
Annual Fees and Meeting Fees
The compensation program for Company outside directors consists of annual
retainer fees, meeting fees and long-term equity awards. The Company pays its
directors an annual retainer fee of $50,000, with the Chairman of the Board
receiving an additional annual retainer fee of $100,000.00. Members of the Audit
Committee are paid an additional retainer fee of $10,000, or $20,000 in the case
of the chairperson. Members of certain other committees (i.e., the Compensation,
Risk, Nominating and Asset/Liability committees) are paid an additional retainer
fee of $7,500 for each committee on which they serve, or $15,000 in the case of
the chairperson of each such other committee. In addition, from time to time the
Company may establish special or other committees for which members may receive
similar compensation. The Company generally strives to pay all retainer fees
within two weeks of its Annual Meeting of Stockholders. With respect to
directors who begin service between Annual Meetings of Stockholders, the Company
pays a pro‑rated annual retainer based on the number of calendar months
remaining from the time service begins to the next Annual Meeting of
Stockholders.


Each director receives $1,000 for each Board meeting attended (in person or
telephonically), and members of the Audit Committee and members of certain other
committees (i.e., Compensation, Risk, Nominating and Asset/Liability committees)
are paid $2,000 and $1,000, respectively, for each meeting of their respective
committees attended (in person or telephonically). Meeting fees are paid
quarterly generally within two weeks after the end of each quarter for the
meetings attending during the quarter then ended. Meeting fees are paid in cash.


Directors may elect to receive their annual retainers in whole or in part in the
form of cash or, immediately vested shares of restricted stock. Restricted stock
is valued based on the closing market price of the Company's common stock on the
grant date. With respect to annual retainers the grant date is the date of the
Annual Meeting of Stockholders.


Annual Equity Awards


In connection with each Annual Meeting of Stockholders, each director then
serving on the Board of Directors receives a long-term equity award of $75,000.
These awards are paid in shares of restricted stock calculated in the same
manner as described in the preceding paragraph. Unlike annual retainers and
meeting fees, restricted stock paid for long-term equity awards are intended to
vest, as applicable, in full one year after the grant date. The Company sets
these vest dates on the date of the next Annual Meeting of Stockholders. For
unvested restricted stock, cash dividends paid during the vesting period are
credited for restricted stock in the form of additional shares of unvested
restricted stock with the same vesting schedules as the restricted stock to
which they relate. The grant date is the date of the Annual Meeting of
Stockholders.


With respect to directors who begin service between Annual Meetings of
Stockholders, the Company issues a pro-rated long‑term equity award based on the
number of calendar months remaining from the time service begins to the next
Annual Meeting of Stockholders. Such pro-rated award will vest in full on the
first Annual Meetings of Stockholders after the date service as a director
begins.


Deferral


Directors may elect to defer retainers, fees and equity awards received in cash
or restricted stock into vested or unvested (as applicable) restricted stock
units under the Company's deferred compensation plan. A restricted stock unit is
an unfunded right to receive one share of the Company's common stock at a future
date. Restricted stock units are credited with dividend equivalents in the form
of additional stock units with the same vesting and conversion features as the
restricted stock units to which they relate, and are payable in the form of
common stock at the earlier of the date elected by the director or in a lump sum
or annual payments following termination of the director's service. The Company
is not aware of any director having elected to receive common stock payouts
prior to their termination of service or annual payments following their
termination of service and accordingly directors will receive such common stock
in a lump sum only following his or her termination of service as a director.




--------------------------------------------------------------------------------





All deferment elections must be made prior to each calendar year in which they
are to be effective. There are certain exceptions for directors who commence
service in the middle of a calendar year.


Expenses


Directors also are reimbursed for their reasonable expenses of attending Board
and committee meetings.



